Citation Nr: 1704642	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from May 1991 until July 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In November 2010, the Board reopened and remanded the claim for service connection for a cervical spine disability.  In September 2013, the Board denied the claim, and she appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court vacated the September 2013 Board decision, and remanded the case to the Board.

In December 2015, the Board again denied the claim on appeal, and the Veteran again appealed to the Court.  In October 2016, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a November 2016 Order, the Court granted the Joint Motion and remanded the case to the Board.

VA medical records have been associated with the claims file since the most recent adjudication of the Veteran's service connection claim by the Agency of Original Jurisdiction (AOJ) in a January 2012 supplemental statement of the case, but are not pertinent to the claim on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).


FINDING OF FACT

The Veteran's current cervical spine disorder, diagnosed as degenerative disc and joint disease of the cervical spine, did not begin during or manifest within one year of service and is not related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its September 2013 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case.  In its December 2015 decision it provided a detailed discussion of how it substantially complied with the Court's December 2014 Memorandum Decision by obtaining an October 2015 Veteran's Health Administration (VHA) medical report; the report addressed whether a current cervical spine disorder is related to service, sufficiently considered the Veteran's medical history, and contained a comprehensible, detailed, and well-reasoned rationale.  These discussions are hereby incorporated into this decision by reference.  To the extent that the parties took issue with the Board's explanation of any such compliance, with the adequacy of the October 2015 VHA report, and with the Board's December 2015 decision in general, as expressed in the October 2016 Joint Motion, such concerns are addressed in the decision below.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed in the December 2015 Board decision, the record does not reflect that cervical spine arthritis was manifested until more than a year following service; a October 1994 VA radiology evaluation, approximately three months after the Veteran's separation from service, revealed no evidence of fractures, dislocations or abnormalities of the cervical spine.  Thus, the presumptive service connection provisions for 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable here.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In its September 2013 and December 2015 decisions, the Board also provided a detailed factual background of this case, which is also hereby incorporated into this decision by reference.  Such background included the following:

Service treatment records reflect that, in September 1993, the Veteran sought medical treatment in the emergency room the day after she had been doing pushups.  That morning, she had felt a stiffness in her neck.  The diagnosis was cervical strain.  The Veteran was given a flexible collar, muscle relaxants, and mild analgesics, and was told to return if the pain did not subside.  A February 1994 service treatment record from the troop medical clinic indicates that the Veteran reported having neck pain on and off for approximately two months.  The diagnosis was facet syndrome at C6 to T3.  The Veteran did not report chronic residuals or complaints of cervical spine symptomatology at the time of discharge.  

The Veteran filed her initial claim for service connection for a cervical spine disability in July 1994, at which time she reported having chronic neck pain.  She was afforded a VA examination in October 1994.  The October 1994 VA general medical examination report is negative for a diagnosed cervical spine disorder.  An October 1994 VA radiology examination revealed no evidence of fractures, dislocations or abnormalities of the cervical spine.  

In December 2007, the Veteran filed a claim to reopen the previously denied service connection claim for a cervical spine disability.  She stated that she hurt her neck in service and she still suffered from severe pain.  The Veteran did not identify any treatment for the claimed cervical spine disability and did not submit any releases or authorizations in support of her claim.

A March 2008 VA joints examination report documents the Veteran's report of in-service neck pain; the assessment was recurrent cervical pain.  A May 2008 magnetic resonance imaging (MRI) study revealed the presence of significant degenerative changes in the cervical spine.  A subsequent August 2008 medical record reflects a diagnosis of cervical degenerative disease.

During the May 2010 Board hearing, the Veteran testified that she first experienced neck pain during her period of active service and that she was given medication to treat her symptoms.  She testified that her neck pain continued following her separation from service and that she has received treatment for her symptoms intermittently, without much relief.  

On January 2011 VA examination, the Veteran reported having pain in her neck since February 1994.  A December 2011 VA medical opinion notes that a March 2011 MRI of the cervical spine revealed unchanged degenerative joint disease.  

To comply with the Court's December 2014 Memorandum Decision, a report received by VA in October 2015 from a Veterans Health Administration (VHA) examiner was obtained.  After reviewing the record and specifically noting the Veteran's 1993 and 1994 in-service treatment and the October 1994 VA examination report, the examiner determined that it was unlikely that the Veteran's current cervical spine disability, as documented since 2008, was related to her cervical spine complaints and treatment in service and shortly after service in 1993 and 1994.  The examiner acknowledged the Veteran's complaints of neck pain and stiffness in 1993 and subsequent 1994 care for ongoing neck pain for several months and diagnosis of facet syndrome from C6-T3.  However, the examiner explained, "of import is a significantly negative radiology report in 10/1994 of the cervical spine noting the lack of evidence of fractures, dislocations or joint abnormalities of the cervical spine," while "[s]ome 14 years later [the Veteran] was noted to have 'significant and advanced degenerative changes' on x-rays and MRI of the c-spine."  The examiner stated that "[t]he diagnosis of facet syndrome from C6-T3 represents a medical opinion based on reported evidence by the [Veteran] only," but that "[t]his diagnosis, in order to be proven, requires intermittent pharmacologic 'blocking' of the joints at individual intervals separated by the minimum time blocks of at least a week," which "must also be completed at each successive level, intermittently, and be accompanied by some [form] of radiographic abnormality (not submitted or documented here)."  The examiner further stated that one could not rationally link the Veteran's neck complaints, which were at least 15 years old, to her current cervical spine condition unless there were some kind of significant medical documentation supporting an ongoing, chronic problem, including objective evidence such as radiographic evidence.

In its December 2015 decision, the Board found the October 2015 VHA examiner's report to be persuasive on the question of whether the Veteran's current cervical spine disorder is related to her in-service cervical spine complaints or treatment, or to service in any other way.  The Board noted that the VHA examiner was a qualified neurological surgeon who reviewed and discussed the record in detail, relying on it and his own medical expertise to form his opinion.  The Board further noted that the examiner provided a comprehensible, detailed, and well-reasoned rationale for his opinion that the Veteran's current cervical spine disability of cervical degenerative disease is not related to her neck problems during or shortly after service, the basis of which was consistent with the evidence of record.  

In the October 2016 Joint Motion, the parties to the Motion determined that, in its December 2015 decision, "the Board erred by providing an inadequate statement of reasons or bases," as it "failed to reconcile [the Veteran's] reports of receiving medical treatment for her neck pain after an in-service episode of neck pain in 1994 with the opinion of an October 2015 VA medical expert, which was based upon the absence of such treatment."  According to the parties, "[t]he VA medical expert relied on the absence of 'significant, corroborative documentation of intervening complaints, supporting objective documentation (such as radiographic evidentiary [sic] support) and intervening yet failed treatments,' to support his opinion that it was 'not at all likely' that in-service neck pain in 1993 or 1994 was related to [the Veteran's] current cervical spine condition."  However, according to the parties, the Veteran "testified at a 2010 Board hearing that she sought medical treatment from chiropractors and massage therapists 'when [she] got out of the military,'" and, "[i]n its decision, the Board acknowledged that [the Veteran] testified to receiving treatment for neck pain after service 'intermittently, without much relief.'"  

The parties further concluded that the Veteran's "statements regarding post-service medical treatment prior to 2008 (i.e., from chiropractors and massage therapist), were evidence the Board was required to weigh and evaluate, particularly in light of the reasons provided by the October 2015 VA medical expert in his opinion," but that it "did not, however, weigh and evaluate the credibility of those statements."  According to the parties, "the Board's failure to do so was an error because the weight and credibility of those statements could affect the probative value of the October 2015 VA opinion."  They also noted that "the Court's December 2014 Memorandum Decision directed the Board 'to provide an adequate statement of reasons or bases for its determinations concerning the credibility of the [Veteran's] lay testimony.'"

The Board has considered the matters raised in the October 2016 Joint Motion and the evidence as a whole, and finds that service connection for a cervical spine disorder must be denied.

Immediately following service, the Veteran complained of neck problems such that she filed a service connection claim for "chronic neck pain" within days of her July 1994 separation from service and underwent VA examination, including X-ray examination of the cervical spine, in October 1994.  This post-service medical evidence was acknowledged and discussed by both the VHA examiner in his October 2015 opinion and by the Board in its December 2015 decision.  In this regard, the Board noted the examiner's "opinion that the Veteran's current cervical spine disability of cervical degenerative disease is not related to her neck problems during or shortly after service" that was "based, in part, on the October 1994 VA radiology evaluation revealing no evidence of fractures, dislocations or abnormalities of the cervical spine."

As to the Veteran's statements indicating that she had persisting cervical spine pain and treatment for such after service beyond the time of her October 1994 VA examination until 2007, the Board finds them not credible.  In May 2010, the Veteran testified that she went to chiropractors and massage therapists when she got out of the military, and that her neck pain had persisted ever since service.  Such lay statements and testimony are the only evidence of any such persisting symptoms or treatment and are, at best, extremely vague; at no point has the Veteran identified when, where, or by whom she was treated for her asserted persisting cervical spine pain, and these assertions are unsupported by any documentation of such treatment, or by any further or more precise information from the Veteran, despite requests for such from VA.  

As the Board noted in its December 2015 decision, while the Veteran filed a claim for her cervical spine disability in December 2007, stating "that she hurt her neck in service and she still suffered from severe pain," she "did not identify any treatment for the claimed cervical spine disability and did not submit any releases or authorizations in support of her claim."  

In this regard, in a February 2008 development letter sent to the Veteran regarding her neck disability claim, the AOJ informed her that she should submit any evidence showing that a neck condition existed from military service to the present time, including medical evidence from hospitals, clinics, and private physicians of treatment since military service.  She was asked to send any medical reports she had, and informed that if she wanted VA to obtain any such medical records for her, she should complete and return the appropriate Authorization and Consent to Release Information to authorize release of information from any doctors and/or hospitals concerning any treatment she received.  Again, the Veteran did not respond and has not provided any information regarding the dates, locations, or providers of any asserted post-service neck treatment until 2007.  

Also, during her May 2010 hearing, when asked questions regarding when she received her claimed treatment, including physical therapy, did not give an answer, but merely said she "went a couple of times" and then stopped.

The Board thus finds the Veteran's assertions of persisting cervical spine pain and treatment for such after service subsequent to her October 1994 VA examination until 2007 not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999) (while the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

Moreover, as explained by the Board in its December 2015 decision, regardless of the statements made by the Veteran regarding her subjective neck symptoms and reported treatment from message therapists or chiropractors, and the credibility thereof, the Veteran's claim would nonetheless fail in this case, as her current cervical spine disability of degenerative joint disease was shown to have been unrelated to her neck pain and problems in service and shortly after by the documented evidence of record.   As the Board stated:

...while the Veteran has contended that she has experienced some degree of recurrent neck pain from the time of service that has worsened over the years, even assuming the credibility of such assertions, the evidence weighs against her service connection claim.  In this regard, again, the Board notes the [October 2015] VHA examination report, which indicates that the Veteran's in-service neck pain complaints are not related to her current cervical spine disability, diagnosed as degenerative joint and disc disease; the competent and probative evidence thus reflects that the underlying pathology resulting in neck pain in service and shortly after service is not the same as, nor is in any way medically related to, that underlying her current cervical spine disability.  Again, the VHA examiner specifically noted that the Veteran was found to have had "significant and advanced degenerative changes" of the cervical spine on X-rays and MRI beginning in 2008, but nonetheless provided a negative opinion based, in part, on the October 1994 VA radiology evaluation revealing no evidence of fractures, dislocations or abnormalities of the cervical spine.

In this regard, the October 2015 VHA examiner expressed the following opinion: 

Without significant, corroborative documentation of intervening complaints, supportive objective documentation (such as radiographic evidentiary support) and intervening yet failed treatments, I must conclude that it is not at all likely (and certainly less than 50%) that an initial diagnosis of neck pain in 1993 - or even a diagnosis of chronic neck pain in 1994 - is related to more recently reported cervical spine issues by the [Veteran] in 2008.

The examiner specifically stated that his opinion would be unchanged without significant, corroborative documentation, including supportive objective documentation such as radiographic evidentiary support; the examiner's inclusion in this statement of "objective documentation" such as radiographic evidence as a requirement to link the Veteran's current neck disability with her complaints during and shortly after service is congruent with the fact that he specifically relied on the 1994 radiologic evidence that was negative for precisely those findings that would have been present had they been linked.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder").

The VHA examiner, in this regard, significantly, emphasized the importance of objective, diagnostic evidence-as opposed to evidence based on subjective complaints, with no corroborating diagnostic evidence-in determining that the Veteran's current cervical spine disability was not related to her neck complaints in service and shortly after service.  While in noting that the Veteran was found to have had "significant and advanced degenerative changes" of the cervical spine on X-rays and MRI beginning in 2008, the VHA examiner specifically found that "[o]f import is a significantly negative radiology report in 10/1994 of the cervical spine noting the lack of evidence of fractures, dislocations or joint abnormalities of the cervical spine."  Also, in addressing the medical evidence contemporaneous with the Veteran's neck complaints in service and shortly after, the examiner stated that "[a] notation of 'chronic neck pain' in 1994 in the medical records proffers at best an opinion of the reviewing physician and more likely a regurgitation of the 'chief medical complaint' by the patient, which does not establish a 'chronic' condition."  The examiner further stated:

The diagnosis of facet syndrome from C6-T3 represents a medical opinion based on reported evidence by the [Veteran] only.  This diagnosis, in order to be proven, requires intermittent pharmacologic "blocking" of the joints at individual intervals separated by minimum time blocks of at least a week.  This procedure must also be completed at each successive level, intermittently, and be accompanied by some [form] of radiographic abnormality (not submitted or documented here).

Thus, the Board finds the Veteran's statements, insofar that they assert that she had persisting cervical spine pain and treatment for such after service beyond the time of her October 1994 VA examination until 2007, not credible; her initial complaints and medical examination post-service, up to the October 1994 VA examination, were explicitly discussed by the October 2015 VHA examiner and by the Board in tits December 2105 decision.  Moreover, the October 2015 medical report, which the Board finds persuasive as discussed above, indicated that documented positive objective evidence, such as diagnostic evidence, was required to counter the negative October 1994 diagnostic evidence; barring this, "it is not at all likely (and certainly less than 50%)" that the Veteran's current cervical spine disability is related to her complaints in service and shortly after.  The record does not reflect that any such evidence exists or can be obtained.

Therefore, again, the Board finds that a preponderance of the evidence is against a finding that degenerative disc or joint disease of the cervical spine or any other current cervical spine disorder began during service or is related to service in any other way.  Accordingly, service connection for a cervical spine disorder must be denied.  


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


